ORDER

PER CURIAM.
The Board of Building Appeals of the City of St. Louis appeals the judgment of the circuit court reversing the board’s denial of appeals by petitioner Carlo Piccinino concerning a notice of condemnation and a notice of code violations issued on properties owned by petitioner.
The trial court did not err in finding the board’s decision was not supported by competent and substantial evidence. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).